Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of January 23, 2013, by and between CVR Refining, LP, a Delaware limited
partnership (the “Partnership”), Icahn Enterprises Holdings L.P., a Delaware
limited partnership (“IEP”), CVR Refining Holdings, LLC, a Delaware limited
liability company (“Refining Holdings”), and CVR Refining Holdings Sub, LLC, a
Delaware limited liability company (“Refining Holdings Sub”), and wholly owned
subsidiary of Coffeyville Resources, LLC, a Delaware limited liability company
(“Coffeyville Resources”).

WHEREAS, this Agreement is made in connection with the transactions contemplated
by the Reorganization Agreement dated January 16, 2013 (the “Reorganization
Agreement”).

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions Capitalized terms used herein without definition shall
have the meanings given to them in the First Amended and Restated Agreement of
Limited Partnership of the Partnership dated January 23, 2013, as amended from
time to time (the “Partnership Agreement”). The terms set forth below are used
herein as so defined:

“Adverse Effect” has the meaning given to such term in Section 2.03(a)(ii).

“Affiliate” means, with respect to a specified Person, directly or indirectly
controlling, controlled by, or under direct or indirect common control with such
specified Person. For the purposes of this definition, “control” means the power
to direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” has the meaning given to such term in the introductory paragraph.

“Coffeyville Resources” has the meaning given to such term in the introductory
paragraph.

“Commission” has the meaning given to such term in Section 1.02.

“Common Units” means common units representing limited partner interests in the
Partnership.

“Effectiveness Period” has the meaning given to such term in Section 2.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

“General Partner” means CVR Refining GP, LLC, the general partner of the
Partnership, or any successor general partner of the Partnership.

“Holder” means the record holder of any Registrable Securities.

“Initiating Holder” has the meaning given to such term in Section 2.01.

“Losses” has the meaning given to such term in Section 2.08(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

“Offering” means the initial public offering of the Common Units.

“Partnership” has the meaning given to such term in the introductory paragraph.

“Person” means any individual, corporation, partnership, voluntary association,
partnership, joint venture, trust, limited liability partnership, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof, or any other form of entity.

“Piggyback Notice” has the meaning given to such term in Section 2.03(a).

“Piggyback Registration” has the meaning given to such term in Section 2.03(a).

“Primary Offering” has the meaning given to such term in Section 2.02(a).

“Primary Units” has the meaning given to such term in Section 2.02(a).

“Redemptee” has the meaning given to such term in Section 2.02(a).

“Redemption” has the meaning given to such term in Section 2.02(a).

“Redemption Demand Notice” has the meaning given to such term in
Section 2.02(a).

“Refining Holdings” has the meaning given to such term in the introductory
paragraph.

“Refining Holding Sub” has the meaning given to such term in the introductory
paragraph.

“Registration Demand Notice” has the meaning given to such term in Section 2.01.

“Registration Statement” has the meaning given to such term in Section 2.01.

“Registrable Securities” means the (i) Common Units issued (or issuable) to
Refining Holdings pursuant to the Reorganization Agreement (including pursuant
to the Deferred Issuance and Distribution), (ii) Common Units issued to Refining
Holdings Sub pursuant to the Reorganization Agreement and (iii) Common Units
purchased by IEP in the Offering, collectively, which Registrable Securities are
subject to the rights provided herein until such rights terminate pursuant to
the provisions hereof.

 

2



--------------------------------------------------------------------------------

“Registration Expenses” has the meaning given to such term in Section 2.07(b).

“Registration Statement” has the meaning given to such term in Section 2.01.

“Reorganization Agreement” has the meaning given to such term in the recitals of
this Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Expenses” has the meaning given to such term in Section 2.07(b).

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.

“Shelf Registration Statement” has the meaning given to such term in
Section 2.01.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security (a) at the time a Registration Statement covering such
Registrable Security has been declared effective by the Securities and Exchange
Commission (the “Commission”), or otherwise has become effective, and such
Registrable Security has been sold or disposed of pursuant to such Registration
Statement; (b) at the time such Registrable Security has been disposed of
pursuant to Rule 144 (or any similar provision then in effect) under the
Securities Act; (c) 10 years after the Holder of such Registrable Security
ceases to be an Affiliate of the General Partner; (d) if such Registrable
Security is held by the Partnership or one of its subsidiaries; (e) at the time
such Registrable Security has been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities; or (f) if such Registrable Security has been sold in a private
transaction in which the transferor’s rights under this Agreement are assigned
to the transferee and such transferee is not an Affiliate of the General
Partner, two years following the transfer of such Registrable Security to such
transferee.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Demand Registration. Upon the written request (a “Registration
Demand Notice”) by Holders owning at least 1.0 million of the then-outstanding
Registrable Securities (each, an “Initiating Holder”), subject to adjustment
pursuant to Section 3.04, the Partnership shall file with the Commission, as
soon as reasonably practicable, but in no event more than 90 days following the
receipt of the Notice, a registration statement (each, a “Registration
Statement”) under the Securities Act providing for the resale of the Registrable
Securities (which

 

3



--------------------------------------------------------------------------------

may, at the option of the Holders giving such Demand Registration Notice, be a
registration statement under the Securities Act that provides for the resale of
the Registrable Securities pursuant to Rule 415 from time to time by the Holders
(a “Shelf Registration Statement”)). The Partnership shall use its commercially
reasonable efforts to cause each Registration Statement to be declared effective
by the Commission as soon as reasonably practicable after the initial filing of
the Registration Statement. Any Registration Statement shall provide for the
resale pursuant to any method or combination of methods legally available to,
and requested by, the Initiating Holders of any and all Registrable Securities
covered by such Registration Statement. The Partnership shall use its
commercially reasonable efforts to cause each Registration Statement filed
pursuant to this Section 2.01 to be continuously effective, supplemented and
amended to the extent necessary to ensure that it is available for the resale of
all Registrable Securities by the Initiating Holders until all Registrable
Securities covered by such Registration Statement have ceased to be Registrable
Securities (the “Effectiveness Period”). Each Registration Statement when
effective (and the documents incorporated therein by reference) shall comply as
to form with all applicable requirements of the Securities Act and shall not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The number of Registration Statements that may be required by the
Holders pursuant to this Section 2.01 shall be limited to six.

Section 2.02 Underwritten and Redemptive Offerings.

(a) Request for a Secondary Offering. If one or more Holders collectively elect
to dispose of at least 1.0 million Registrable Securities (subject to adjustment
pursuant to Section 3.04) the Partnership shall, upon the written request (a
“Secondary Offering Demand Notice”) by such Holders, retain underwriters in
order to permit such Holders to effect such sale through an Underwritten
Offering (a “Secondary Offering”). The obligation of the Partnership to retain
underwriters shall include the preparation and entry into an underwriting
agreement, in customary form, with the Managing Underwriter or underwriters,
which shall include, among other provisions, indemnities to the effect and to
the extent provided in Section 2.08 and taking all reasonable actions as
requested by the Managing Underwriter or underwriters to expedite or facilitate
the disposition of such Registrable Securities, including causing its management
to participate in a “roadshow” or similar marketing efforts.

(b) Request for Equity-Financed Redemption. In lieu of a Secondary Offering
pursuant to Section 2.02(a), the Partnership, upon the written request (the
“Redemption Demand Notice”) by such Holders (the “Redemptees”), shall use
commercially reasonable efforts to undertake an equity financing consisting of
(i) a public offering (including an Underwritten Offering), (ii) a private
placement or (iii) a combination of each (a “Primary Offering”), in each case,
of an equal number of Common Units (the “Primary Units”). The net proceeds
(after Registration Expenses but before Selling Expenses) of such Primary
Offering will be used to redeem from each Redemptee the number of Registrable
Securities specified in each Redemptee’s Redemption Demand Notice (the
“Redemption”). Redemptions from Refining Holdings and Refining Holdings Sub
shall be treated as reimbursement for certain capital expenditures attributable
to the businesses of the Partnership and its subsidiaries incurred within the
two-year period prior to the Contribution Date (as such term is defined in the
Partnership Agreement) pursuant to Section 1.1 of the Reorganization Agreement,
until all such capital expenditures shall have been reimbursed. The obligation
of the Partnership to undertake the Primary Offering shall include the
preparation and filing of an offering document, such as an

 

4



--------------------------------------------------------------------------------

offering memorandum or Registration Statement, as applicable, and as well as the
preparation and execution of an purchase agreement or underwriting agreement in
customary form, which shall include, among other provisions, indemnities to the
effect and to the extent provided in Section 2.08 and taking all reasonable
actions as are requested by the Managing Underwriter or underwriters or
placement agent (as applicable, the “Selling Agent”), or, if no Selling Agent,
the Redemptees, to expedite or facilitate the disposition of Primary Units,
including causing its management to participate in a “roadshow” or similar
marketing efforts.

(c) Limitation on Primary Offerings. In no event shall the Partnership be
required hereunder to participate in more than an aggregate of two Primary
Offerings or Secondary Offerings in any 12-month period.

(d) General Procedures. In connection with any Primary Offering or Secondary
Offering under this Agreement, the Partnership shall be entitled to select the
Selling Agent, if any. In connection with any Primary Offering under this
Agreement, the Partnership shall be obligated to enter into an underwriting
agreement or purchase agreement, as applicable, that contains such
representations, covenants, indemnities and other rights and obligations as are
customary.

(e) Withdrawal. If any (i) Selling Holder disapproves of the terms of a
Secondary Offering or (ii) Redemptee disapproves of the terms of a Primary
Offering, such Person may elect to withdraw its request that the Partnership
undertake such offering by written notice to the Partnership; provided, however,
that such withdrawal must be made at a time prior to the time of pricing of such
offering. No such withdrawal shall affect the Partnership’s obligation to pay
Registration Expenses, if applicable.

Section 2.03 Piggyback Rights.

(a) Participation. If the Partnership proposes to file, whether for its own
account or for the account of the Holders: (i) a shelf registration statement
(including a Shelf Registration Statement contemplated by Section 2.01), (ii) a
prospectus supplement to an effective registration statement, (including a
Registration Statement contemplated by Section 2.01), or (iii) a registration
statement other than a shelf registration statement (other than a registration
statement on Forms S-4 or S-8 or any successor forms thereto) (each, a
“Piggyback Registration”), then the Partnership shall give prompt written notice
(a “Piggyback Notice”) (including notice by electronic mail) to each Holder
holding at least ten percent (10%) of the then-outstanding Registrable
Securities regarding such proposed registration, and such notice shall offer
such Holders the opportunity to include in such Piggyback Registration: (x) such
number of Registrable Securities as each such Holder may request, or (y) a
number of Primary Units in order to effect a Redemption of Registrable
Securities as such Holder may request. Each Piggyback Notice shall specify, at a
minimum, the number and type of securities proposed to be registered, the
proposed date of filing of such Piggyback Registration with the Commission, the
proposed means of distribution, the proposed Managing Underwriter or
underwriters (if any and if known) and a good faith estimate by the Partnership
of the proposed minimum offering price of such securities. Each such Holder
shall make such request in writing to the Partnership (including by electronic
mail) within five (5) business days (or one (1) business day in connection with
any overnight or bought Underwritten Offering) after the receipt of any such
Piggyback Notice, which request shall specify the number of Registrable

 

5



--------------------------------------------------------------------------------

Securities intended to be disposed of by such Holder or the number of
Registrable Securities such Holder intends to have redeemed by the Partnership,
and, subject to the terms and conditions of this Agreement, the Partnership
shall use its reasonable best efforts to include in such Piggyback Registration
all Registrable Securities held by such Holders and/or a number Primary Units
required to effect a Redemption of the Registrable Securities requested by such
Holders; provided, that:

(i) if, at any time after giving written notice of its intention to register
equity securities and prior to the effective date of the Registration Statement
filed in connection with such registration, the Partnership shall determine for
any reason not to register such equity securities, the Partnership may, at its
election, give written notice of such determination within 5 business days
thereof to each Holder of Registrable Securities and, thereupon, shall not be
obligated to register any Registrable Securities or Primary Units in connection
with such registration (but shall nevertheless pay the Registration Expenses in
connection therewith), without prejudice, however, to the rights of the Holders
of Registrable Securities that a registration be effected under Section 2.01 or
Section 2.02; or

(ii) if in connection with a registration pursuant to this Section 2.03, the
Managing Underwriter of such registration (or, in the case of an offering that
is not an Underwritten Offering, a nationally recognized investment banking
firm) shall advise the Partnership that, in its reasonable opinion, the number
of securities requested and otherwise proposed to be included in such
registration exceeds the number which can be sold in such offering without an
adverse effect on the price, timing or distribution of the securities to be
offered (an “Adverse Effect”), then in the case of any registration pursuant to
this Section 2.03, the Partnership shall include in such registration to the
extent of the number which the Partnership is so advised can be sold in such
offering without such Adverse Effect,

(A) if the Piggyback Registration relates to an offering for the Partnership’s
own account, then (i) first, the securities the Partnership proposes to sell and
(ii) second, the Registrable Securities requested to be included in such
registration and the number of Primary Units required to effect a Redemption of
such Holder’s Registrable Securities, pro rata among the Holders of such
Registrable Securities; or

(B) if the Piggyback Registration relates to an offering pursuant to
Section 2.01, then (i) first the number of Registrable Securities requested to
be included in such registration by the Initiating Holders and the Registrable
Securities requested to be included in such registration pursuant to a Piggyback
Notice, pro rata among the Holders of such Registrable Securities, and
(ii) second, any other securities requested to be included in such registration;
or

(C) if the Piggyback Registration relates to an offering by a third party or
parties holding registration rights other than the Holders, then (i) first, the
securities requested to be included therein by the third party or parties
requesting such registration, and (ii) second, any other securities requested to
be included in such registration, including securities held by the Holders, pro
rata.

 

6



--------------------------------------------------------------------------------

Section 2.04 Delay Rights. If the General Partner determines that the
Partnership’s compliance with its obligations under this Article II would be
materially detrimental to the Partnership and its partners because such
registration would (a) materially interfere with a significant acquisition,
reorganization, financing or other similar transaction involving the
Partnership, (b) require premature disclosure of material information that the
Partnership has a bona fide business purpose for preserving as confidential or
(c) render the Partnership unable to comply with applicable securities laws,
then the Partnership shall have the right to postpone compliance with its
obligations under this Article II for a period of not more than three months,
provided, that such right pursuant to this Section 2.04 may not be utilized more
than twice in any twelve-month period.

Section 2.05 Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to each
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep each Registration Statement effective for the Effectiveness
Period and as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities or Primary
Units covered by such Registration Statement, as applicable;

(b) if a prospectus supplement, offering memorandum or similar marketing
document will be used in connection with the marketing of a Primary Offering or
Secondary Offering and the Selling Agent notifies the Partnership in writing
that, in the sole judgment of such Selling Agent, inclusion of detailed
information in such prospectus supplement is of material importance to the
success of such offering, the Partnership shall use its commercially reasonable
efforts to include such information in such prospectus supplement, offering
memorandum or similar marketing document;

(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission) or use of a similar marketing instrument, and
provide each such Selling Holder the opportunity to object to any information
pertaining to such Selling Holder and its plan of distribution that is contained
therein and make the corrections reasonably requested by such Selling Holder
with respect to such information prior to filing a Registration Statement or
supplement or amendment thereto or use of a similar marketing instrument, and
(ii) such number of copies of such Registration Statement and the prospectus
included therein and any supplements and amendments thereto or similar marketing
instrument as such Persons may reasonably request in order to facilitate the
public sale or other disposition of the Registrable Securities;

(d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities or Primary Units covered by a Registration
Statement under the securities or blue sky laws of such jurisdictions as the
Selling Holders or, in the case of an Primary Offering or Secondary Offering,
the Selling Agent, shall reasonably request; provided, however, that the
Partnership will not be required to qualify generally to transact business in
any jurisdiction where it is not then required to so qualify or to take any
action that would subject it to general service of process in any jurisdiction
where it is not then so subject;

 

7



--------------------------------------------------------------------------------

(e) promptly notify each Selling Holder and each Selling Agent, at any time when
a prospectus is required to be delivered under the Securities Act, of (i) the
filing of a Registration Statement or any prospectus or prospectus supplement to
be used in connection therewith, or any amendment or supplement thereto, and,
with respect to such Registration Statement or any post-effective amendment
thereto, when the same has become effective; and (ii) any written comments from
the Commission with respect to any filing referred to in clause (i) and any
written request by the Commission for amendments or supplements to a
Registration Statement or any prospectus or prospectus supplement thereto;

(f) immediately notify each Selling Holder and/or the Selling Agent, at any time
when a prospectus is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
(in the case of the prospectus contained therein, in the light of the
circumstances under which a statement is made); (ii) the issuance or threat of
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement, or the initiation of any proceedings for that purpose;
or (iii) the receipt by the Partnership of any notification with respect to the
suspension of the qualification of any Registrable Securities or Primary Units,
as applicable, for sale under the applicable securities or blue sky laws of any
jurisdiction. Following the provision of such notice, the Partnership agrees to,
as promptly as practicable, amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other reasonable action as is necessary to remove a
stop order, suspension, threat thereof or proceedings related thereto;

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to any offering of Registrable
Securities;

(h) in the case of an Underwritten Offering, Primary Offering or Secondary
Offering, furnish upon request, (i) an opinion of counsel for the Partnership
dated the date of the closing under the underwriting agreement or purchase
agreement, as applicable and (ii) a “cold comfort” letter, dated the pricing
date of such offering (to the extent available) and a letter of like kind dated
the date of the closing under the underwriting agreement or purchase agreement,
as applicable, in each case, signed by the independent public accountants who
have certified the Partnership’s financial statements included or incorporated
by reference into the applicable registration statement, and each of the opinion
and the “cold comfort” letter shall be in customary form and covering
substantially the same matters with respect to such registration statement (and
the prospectus and any prospectus supplement included therein) as have been

 

8



--------------------------------------------------------------------------------

customarily covered in opinions of issuer’s counsel and in accountants’ letters
delivered to the underwriters or placement agents in public offerings or private
placements, as applicable, of securities by the Partnership and such other
matters as the Selling Agent or Selling Holders, as applicable, may reasonably
request;

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(j) make available to the appropriate representatives of the Selling Agent or
Selling Holders, as applicable, access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act;

(k) cause all Registrable Securities or Primary Units, as applicable, registered
pursuant to this Agreement to be listed on each securities exchange or
nationally recognized quotation system on which similar securities issued by the
Partnership are then listed;

(l) use its commercially reasonable efforts to cause the Registrable Securities
or Primary Units, as applicable, to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Partnership to enable the Selling Holders to
consummate the disposition of the Registrable Securities or to enable the
Partnership to consummate the disposition of the Primary Units;

(m) provide a transfer agent and registrar for all Registrable Securities or
Primary Units, as applicable, covered by a Registration Statement not later than
the effective date of such registration statement; and

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the Selling Agent, if any, in
order to expedite or facilitate the disposition of the Registrable Securities or
the Primary Units, as applicable.

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.05, shall forthwith discontinue disposition of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.05 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed, and
has received copies of any additional or supplemental filings incorporated by
reference in the prospectus.

Section 2.06 Cooperation by Holders. The Partnership shall have no obligation to
include in a Registration Statement pursuant to Section 2.01, a Secondary
Offering pursuant to Section 2.02(a) or in a Piggyback Registration pursuant to
Section 2.03(a), Registrable Securities of a Selling Holder who has failed to
timely furnish such information that, in the opinion of counsel to the
Partnership, is reasonably required in order for the Registration Statement or
prospectus supplement, as applicable, to comply with the Securities Act.

 

9



--------------------------------------------------------------------------------

Section 2.07.

(a) Expenses. The Partnership will pay all reasonable Registration Expenses in
an Underwritten Offering, Primary Offering or Secondary Offering, regardless of
whether any sale of Registrable Securities or Primary Units is consummated. Each
Selling Holder shall pay all Selling Expenses in connection with any sale of its
Registrable Securities hereunder. In addition, except as otherwise provided in
Section 2.08, the Partnership shall not be responsible for legal fees incurred
by Holders in connection with the exercise of such Holders’ rights hereunder.

(b) Certain Definitions. “Registration Expenses” means all expenses incident to
the Partnership’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities or Primary Units on a Registration
Statement pursuant to Section 2.01 or Section 2.03 and/or in connection with a
Primary Offering or Secondary Offering pursuant to Section 2.02, and the
disposition of such Registrable Securities or Primary Units, as applicable,
including, without limitation, all registration, filing, securities exchange
listing and securities exchange fees, all registration, filing, qualification
and other fees and expenses of complying with securities or blue sky laws, fees
of the Financial Industry Regulatory Authority, fees of transfer agents and
registrars, all word processing, duplicating and printing expenses, any transfer
taxes and the fees and disbursements of counsel and independent public
accountants for the Partnership, including the expenses of any special audits or
“cold comfort” letters required by or incident to such performance and
compliance. “Selling Expenses” means all underwriting fees, discounts and
selling commissions or placement agency fees applicable to the sale of
Registrable Securities, or, with respect to a Redemption pursuant
Section 2.02(b), a reduction in the price at which Registrable Securities are
redeemed by the Partnership equal to the underwriting, fees, discounts,
commissions or placement agency fees applicable to the sale of Primary Units.

Section 2.08 Indemnification.

(a) By the Partnership. (i) In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder participating therein, its
directors, officers, employees and agents, and each Person, if any, who controls
such Selling Holder within the meaning of the Securities Act and the Exchange
Act, and its directors, officers, employees or agents, against any losses,
claims, damages, expenses or liabilities (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder, director, officer, employee, agent or controlling Person may become
subject under the Securities Act, the Exchange Act or otherwise, insofar as such
Losses (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact (in the case of any prospectus, in the light of
the circumstances under which such statement is made) contained in a
Registration Statement, any preliminary prospectus or prospectus supplement,
free writing prospectus or final prospectus or prospectus supplement contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a prospectus, in the light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder, its directors,
officers, employee and agents, and each such controlling Person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such Loss or actions or proceedings as such expenses are incurred;
provided, however, that the Partnership will not be liable in any such case

 

10



--------------------------------------------------------------------------------

if and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Selling Holder, its directors,
officers, employees and agents or such controlling Person in writing
specifically for use in a Registration Statement, or prospectus or any amendment
or supplement thereto, as applicable. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of such Selling
Holder or any such directors, officers, employees agents or controlling Person,
and shall survive the transfer of such securities by such Selling Holder.

(ii) In the event of a Primary Offering pursuant to Section 2.02(a) or a Primary
Offering effected through a Piggyback Registration pursuant to Section 2.03(a),
the Partnership the Partnership will indemnify and hold harmless each Redemptee,
its directors, officers, employees and agents, and each Person, if any, who
controls such Redemptee within the meaning of the Securities Act and the
Exchange Act, and its directors, officers, employees or agents, against any
losses, claims, damages, expenses or liabilities (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”), joint or several, to
which such Selling Holder, director, officer, employee, agent or controlling
Person may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such Losses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact (in the case of any
prospectus, in the light of the circumstances under which such statement is
made) contained in a Registration Statement, any preliminary prospectus or
prospectus supplement, free writing prospectus or final prospectus or prospectus
supplement contained therein, any offering memorandum, or similar marketing
document, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a prospectus, in the light of the circumstances under which they were made) not
misleading, and will reimburse each such Redemptee, its directors, officers,
employee and agents, and each such controlling Person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Loss or actions or proceedings as such expenses are incurred;
provided, however, that the Partnership will not be liable in any such case if
and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Redemptee, its directors,
officers, employees and agents or such controlling Person in writing
specifically for use in a Registration Statement, prospectus, offering
memorandum, or similar marketing document, or any amendment or supplement
thereto, as applicable. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Redemptee or any
such directors, officers, employees agents or controlling Person, and shall
survive the sale of Primary Units by the Partnership.

(b) By Each Holder. (i) Each Selling Holder agrees severally and not jointly to
indemnify and hold harmless the Partnership, its directors, officers, employees
and agents and each Person, if any, who controls the Partnership within the
meaning of the Securities Act or of the Exchange Act, and its directors,
officers, employees and agents, to the same extent as the foregoing indemnity
from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in a Registration Statement or
prospectus supplement relating to

 

11



--------------------------------------------------------------------------------

the Registrable Securities, or any amendment or supplement thereto; provided,
however, that the liability of each Selling Holder shall not be greater in
amount than the dollar amount of the proceeds (net of any Selling Expenses)
received by such Selling Holder from the sale of the Registrable Securities
giving rise to such indemnification.

(ii) Each Redemptee agrees severally and not jointly to indemnify and hold
harmless the Partnership, its directors, officers, employees and agents and each
Person, if any, who controls the Partnership within the meaning of the
Securities Act or of the Exchange Act, and its directors, officers, employees
and agents, to the same extent as the foregoing indemnity from the Partnership
to the Redemptee, but only with respect to information regarding such Redemptee
furnished in writing by or on behalf of such Redemptee expressly for inclusion
in a Registration Statement, prospectus supplement, offering memorandum, or
similar marketing document relating to the Primary Units, or any amendment or
supplement thereto; provided, however, that the liability of each Redemptee
shall not be greater in amount than the dollar amount of the proceeds (net of
any Selling Expenses) received by such Redemptee from its pro rata share of the
Redemption.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission to so notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.08. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.08 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnified party shall settle any action brought against it with
respect to which it is entitled to indemnification hereunder without the consent
of the indemnifying party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnifying party.

 

12



--------------------------------------------------------------------------------

(d) Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall the Selling Holder or
Redemptee, as applicable, be required to contribute an aggregate amount in
excess of the dollar amount of proceeds (net of Selling Expenses) received by
such Selling Holder or Redemptee from the sale of Registrable Securities or
Redemption following a Primary Offering giving rise to such indemnification. The
relative fault of the indemnifying party on the one hand and the indemnified
party on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact has been made by, or
relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.09 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Partnership
agrees to use its commercially reasonable efforts to:

(a) make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of the Partnership under the Exchange Act at all times from and after
the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
the Partnership, and such other reports and documents so filed as such Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.

 

13



--------------------------------------------------------------------------------

Section 2.10 Transfer or Assignment of Registration Rights. The rights to cause
the Partnership to register Registrable Securities or to undertake a Primary
Offering granted to a Holder by the Partnership under this Article II may be
transferred or assigned by such Holder to one or more transferee(s) or
assignee(s) of such Registrable Securities; provided, however, that (a) unless
such transferee or assignee is an Affiliate of Refining Holdings, each such
transferee or assignee holds Registrable Securities representing at least
1.0 million of the then-outstanding Registrable Securities, subject to
adjustment pursuant to Section 3.04, (b) the Partnership is given written notice
prior to any said transfer or assignment, stating the name and address of each
such transferee and identifying the Registrable Securities with respect to which
such registration rights are being transferred or assigned, and (c) each such
transferee agrees to be bound by this Agreement.

Section 2.11 Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder who, along with its Affiliates, holds at least 1.0 million of the
then-outstanding Registrable Securities, subject to adjustment pursuant to
Section 3.04, agrees to enter into a customary letter agreement with
underwriters providing such Holder will not effect any public sale or
distribution of the Registrable Securities during the 90 calendar day period
beginning on the date of a prospectus or prospectus supplement filed with the
Commission with respect to the pricing of an Underwritten Offering, provided
that (i) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the Partnership or the officers, directors or any other unitholder of the
Partnership on whom a restriction is imposed; (ii) the restrictions set forth in
this Section 2.11 shall not apply to any Registrable Securities that are
redeemed by the Partnership pursuant to a Redemption; and (iii) the restrictions
set forth in this Section 2.11 shall not apply to any Registrable Securities
that are otherwise sold in connection with an Underwritten Offering pursuant to
this Agreement.

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by electronic mail, courier
service or personal delivery:

(a) if to Refining Holdings or Refining Holdings Sub:

10 East Cambridge Circle Drive

Suite 250

Kansas City, KS 66103

Attn: Chief Financial Officer

Facsimile: 913-982-5652

(b) if to IEP:

767 Fifth Avenue, 47th Floor

New York, NY 10153

Attn: General Counsel

Facsimile: (212) 688-1158

 

14



--------------------------------------------------------------------------------

(c) if to a transferee of a Holder, to such Person at the address provided
pursuant to Section 2.10; and

(d) if to the Partnership:

CVR Refining, LP

2277 Plaza Drive

Suite 500

Sugar Land, TX 77479

Attn: General Counsel

Facsimile: 913-982-5651

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via electronic mail; and when actually received, if sent by courier service
or any other means.

Section 3.02 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
subsequent Holders of Registrable Securities to the extent permitted herein.

Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of the Holders under this Agreement may be transferred or assigned
by the Holders in accordance with Section 2.10 hereof.

Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Registrable
Securities. The provisions of this Agreement shall apply to the full extent set
forth herein with respect to any and all securities of the Partnership or any
successor or assign of the Partnership (whether by merger, consolidation, sale
of assets or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, splits, recapitalizations, pro rata distributions and the like
occurring after the date of this Agreement.

Section 3.05 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each party, in addition to and without limiting
any other remedy or right it may have, will have the right to an injunction or
other equitable relief in any court of competent jurisdiction, enjoining any
such breach, and enforcing specifically the terms and provisions hereof, and
each of the parties hereto hereby waives any and all defenses it may have on the
ground of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief. The existence of this right will not
preclude any such party from pursuing any other rights and remedies at law or in
equity that such party may have.

Section 3.06 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

 

15



--------------------------------------------------------------------------------

Section 3.07 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.08 Governing Law. The laws of the State of New York shall govern this
Agreement.

Section 3.09 Severability of Provisions. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting or impairing the
validity or enforceability of such provision in any other jurisdiction.

Section 3.10 Scope of Agreement. The rights granted pursuant to this Agreement
are intended to supplement and not to reduce or replace any rights any Holders
may have under the Operating Agreement with respect to the Registrable
Securities. This Agreement is intended by the parties as a final expression of
their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. Except as provided in the Operating Agreement, there
are no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein with respect to the rights granted by the
Partnership set forth herein. Except as provided in the Operating Agreement,
this Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter.

Section 3.11 Amendment. This Agreement may be amended only by means of a written
amendment signed by the Partnership and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.

Section 3.12 No Presumption. If any claim is made by a party relating to any
conflict, omission, or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

Section 3.13 Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

Section 3.14 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Partnership and the Holders shall have any obligation hereunder and that,
notwithstanding that one or more of the Holders may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith or therewith
shall be had against any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the Holders or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member,

 

16



--------------------------------------------------------------------------------

stockholder or Affiliate of any of the foregoing, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise by incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the Holders
or any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, as such, for any obligations of the Holders under this Agreement or
any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation, except in each case for any assignee of the Holders hereunder.

Section 3.15 Interpretation. All references to instruments, documents, contracts
and agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any determination, consent or approval
is to be made or given by the Holders under this Agreement, such action shall be
in the Holders’ sole discretion unless otherwise specified.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

CVR REFINING, LP By: CVR Refining GP, LLC, its general partner By:   /s/ Susan
M. Ball   Name: Susan M. Ball   Title: Chief Financial Officer and Treasurer
ICAHN ENTERPRISES HOLDINGS L.P.

By: Icahn Enterprises G.P. Inc., its general partner

By:

  /s/ SungHwan Cho   Name: SungHwan Cho   Title: Chief Financial Officer CVR
REFINING HOLDINGS, LLC By:   /s/ Susan M. Ball   Name: Susan M. Ball   Title:
Chief Financial Officer and Treasurer CVR REFINING HOLDINGS SUB, LLC By: CVR
Refining Holdings, LLC, its sole member By:   /s/ Susan M. Ball   Name: Susan M.
Ball   Title: Chief Financial Officer and Treasurer

SIGNATURE PAGE

TO

REGISTRATION RIGHTS AGREEMENT